OFFICE   OF THE ATTORNEY GENERAL      OF TEXAS
                               AUSTIN
GROVER    SELLERS
ATTORNEYGENERAL
        .




Honorable  Ceo. H. Sheppard
Comptroller of Public Aooounta
Austin, Texas
Dear Mr. Sheppard:




                                     nd wrife shall
                                    who ware em-



                          ment now submits th8 folluw%ng
                          A husband and wife had been foe
                        to January, 194.l, working for
       different state dapartmnte,   but during January,
       194l, tha nits was not amployad by any state da-
       partmeat ard has not besn employed by any stats
       dapartmant up until the present time.     The hus-
       band wqe anployad by a state dspartmdnt during
       the month of January, 19&l, had bean employed iOx?
       a numberof years prfor thereto and has bean rsgu-
     tfanorabiaGee. H. Sheppard - paga 2               I"


          larly and oontinuously smployed by the sam
          state department slnoe January, 1941. Tha
          wife is now offarad employment by a differ-
          ent state department than that in uhioh bar
          husband ia employed and desires to eooapt the
          offered amployment.
               Would tha aao8ptanoe Of this after of
         employment by the wife in thLs iqstanoe oon-
         ,fliotwith the rldar to the Ganaral Appropria-
         tion Bill oovarlog the restriction with refer-                   _
         81108 to the amploym8nt of husbahd and wife by
         the state, or does the wife ooma within the
         exemption above q,uotadP
               Your qU8stfOn should be anavered fn the nsgatlra.
     The rdatriotion of the rider has no applloatlon to tha sftua-
:.   tion outlined by you. Our opinion No, O-378
     28 19&l, addresssd to yog, daoidas the prea    r.Mder8d
                                                     .qUaotiOIi,
                                                             Ju4
                                                               a8
     f&m:
              *Ke arksfur.therof the opinion that si~or
         tha wif8 16 within   the PTOVlSO, and the QVJh$-
         bItion ia bihttsral,   th6 riQqr 086 not b6 a
         puad to th8 husband. %'Odo.80 WO@d put t&4
         department heads nor the husband end wifa to
         their 8laetion~as to whloh 8hould be rrklned
         In tha Stata.    employ, qnd thir would be to ap-
         ply the Act to the ex8mpted parson in tiolatloJ3
         of the terms of the prori8o."
                                       VeZy    trUlf    tOUl’8   i

                                  ATTCRX'EYGIKWERALOF!CXAS


                                  BY          /a/           ooie'spa(a
                                                             A88i8t8llt

         Apprwed Am 13, 1942
         f&over Sellers
         First +88i8tant f&toWy        General

         Approved Cpinlon Committee
         By B. W. B, ChaIrman
          0. Pi. G.‘R.B.